Per Curiam.—
The difficulties supposed by the plaintiff’s counsel to exist, are obviated by a reference to the plain spirit, if not the express words of the act. The ,3d, 4th and 5th sections are in entire harmony not only with each other, but with the 40th section of the act of 13th June, 1836, relating to the commencement of actions, which provides that an amicable action is to be considered “ in like manner as if the defendant had appeared to a summons issued against him by the plaintiff.” This rule, therefore, must b,e made absolute.
Rule absolute.